Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the Specification and new Drawings filed on April 28, 2022, are acknowledged.  No claims were amended.

Claim Status
Claims 9-20 are currently pending and under exam herein.
Claims 9-20 are rejected.
No claims are allowed.

Priority
The instant application claims the benefit of priority to JP2018-142425 filed on July 30, 2018.  A certified copy of this document was received.  The claim to the benefit of priority is acknowledged.  Therefore, the effective filing date of claims 9-20 is July 30, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022 was filed after the mailing date of the response on April 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references in this information disclosure statement have been considered by the examiner.

Drawings 
The objection to the drawings is withdrawn in view of the amendments filed 28 April 2022. The drawings filed 28 April 2022 are accepted.
Specification
The objection to the specification is withdrawn in view of the amendments filed 28 April 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is maintained.

It is apparent that a specific strain of a specific species of Trichoderma is required to practice the claimed invention.  As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the specific strain of a specific species of Trichoderma.

The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public.  Trichoderma is a known genus with multiple species.  The specific strain with the genetic material to be modified to derive the claimed mutant is unknown and not readily available.  While claims 15 and 16 narrow the organism selection to Trichoderma reeseii, there are multiple known strains with unique genetic mutations.  Without the identification of the strain to be mutated, the biological material is not known.  The methods to introduce mutations disclosed in paragraph 26 are generically recited, briefly mentioning using methods known in the art which produce random mutations.  Therefore, it’s unclear that the mutant produced would be exactly reproducible.  Furthermore, as no deposit has been disclosed, this biological material is also not readily available.

If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Response to Applicant’s Argument: 
Applicant's arguments filed April 28, 2022, have been fully considered but they are not persuasive.
The applicant argues that the applicant’s specification provides nine (9) exemplary species of Trichoderma in para. [0018] and sixteen (16) strains in para. [0016] along with deposit information.  In particular, the specification provides that the parent strain may include 7richoderma parareesei (ATCC MYA-4777) as well as: Trichoderma reesei: QM6a strain (NBRC31326), QM9123 strain (ATCC24449), QM9414 strain (NBRC31329), PC-3-7 strain (ATCC66589), QM9123 strain (NBRC31327), RutC-30 strain (ATCC56765), CL-847 strain (Enzyme. Microbiol. Technol., 10, 341-346 (1998)), MCG77 strain (Biotechnol. Bioeng. Symp., 8, 89 (1978)), MCG80 strain (Biotechnol. Bioeng., 12, 451-459 (1982)), Trichoderma citrinoviride (ATCC24961), Trichoderma longibrachiatum (ATCC 18648), Trichoderma virens (ATCC9645), Trichoderma atroviride (ATCC20476), Trichoderma gamsii (NFCCI2177), Trichoderma  asperellum (ATCC52438), Trichoderma harzianum (ATCC20846), and Trichoderma guizhouense.
The QM6a strain, QM9419 strain, and QM9123 strain are available from NBRC (NITE Biological Resource Center), PC-3-7 strain, RutC-30 strain, Trichoderma citrinoviride, Trichoderma longibrachiatum, Trichoderma virens, Trichoderma atroviride, Trichoderma asperellum, and Trichoderma harzianum are available from ATCC (American Type Culture Collection), and Trichoderma gamsii is available from NFCCI (National Fungal Culture Collection of India).
As described in para. [0017] of the substitute specification, the beta-adaptin large subunit is widely conserved in eukaryotes. Figs. 1A and 1B further show the conserved domains of the beta-adaptin large subunit of the nine (9) exemplary species of Trichoderma. Therefore, one skilled in the art would understand that the genus Trichoderma has a beta-adaptin large subunit and that any species or strain can be used without limitation to specific species or strain.
The Applicant further notes that techniques for deleting or reducing the function of characterized protein are also well known. For example, para. [0020] provides that a mutation in the amino acid sequence constituting a beta-adaptin large subunit may be any of the deletion, substitution, and addition of an amino acid, which are well known. In particular, the mutation may be one in which the glutamine residue that is the 300th amino acid residue from the N- terminal side in the amino acid sequence represented by any of SEQ ID NOs: 2 to 10 has been changed to an amino acid residue other than glutamine, such as lysine. Indeed, Examples 1 and 3 of the Applicant's specification demonstrate the generation of mutant strains having reduced in the function of beta-adaptin large subunit.
Accordingly, the Applicant respectfully submits that the specification as filed provides adequate description that would enable one skilled in the art to obtain a strain of a filamentous fungus of the genus Trichoderma and introduce a mutation that deletes or reduces a function of a beta-adaptin large subunit.
(See Applicant’s Remarks, page 2, paragraph 5 to end, and page 3, paragraphs 1-4.)  
This argument is not persuasive.
Under 37 CFR 1.802(b), biological material must be deposited if access to such material is necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112.  Biological material need not be deposited if it is known and readily available to the public or can be made or isolated without undue experimentation.  Examiner notes that access to the biological material is necessary for the statutory requirements under 35 U.S.C. 112 because it is not known and readily available to the public or can be made or isolated without undue experimentation.  As the applicant notes (see Specification, paragraph 20), the 14th to 531th amino acid residues from the N-terminal side have an adaptin N terminal region domain, over multiple sequences.  The amount of experimentation required to test each residue using any known method to induce a mutation, select, test, and evaluate properties of a resulting organism would be undue experimentation.  An ordinarily skilled artisan would require enough experimentation to localize the specific mutation to this particular residue to constitute a requirement for biological deposit.
The applicant has not provided a statement whether or not the deposit is made under the terms of the Budapest Treaty.  A statement, affidavit, or declaration by the applicant, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, is required.  No depository status under the terms of the Budapest Treaty or such statement, affidavit, or declaration has been provided.  The applicant is required to do one of the following:

If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012027580Al to Ward (PTO-892), in view of Boehm ("Genetic analyses of adaptin function from yeast to mammals"; PTO-892) and Gomez-Navarro ("Protein sorting at the ER–Golgi interface"; PTO-892).  This rejection is maintained.
Regarding claims 9, 10, and 15-20, Ward teaches that disruption of the sfb3 gene results in reduced viscosity (paragraph 10) in the culture solution of filamentous fungi, namely Trichoderma reesei (paragraph 15) due to deletion of all or part of the srb3 gene (paragraph 09), and variant proteins are can include deletions or substitutions of a single amino acid (paragraph 61).  Ward teaches that the cultivation of filamentous fungi is used for large scale production of proteins (paragraphs 02, 131).  Specifically, the produced protein can be cellulase (paragraphs 35, 132).  Ward teaches the cultivation of a mutant strain of Trichoderma reesei in culture with reduced viscosity by mutation of sfb3 for the production of cellulase protein, by way of mutating the genetic sequence of the sfb3 gene and thus altering the production and function of the vesicle binding protein encoded (paragraphs 180 and 185).
Regarding claims 9 and 10, the teachings of Ward differ from the instantly claimed invention in that Ward does not specifically teach the deletion or reduction of function specifically of a beta-adaptin large subunit.
Regarding claims 9 and 10, Boehm teaches that clathrin coats cargo vesicles during budding and formation (page 175, paragraph 1, line 6), and related proteins are adaptins (page 175, paragraph 4, line 6) which complete the coating from the inside of the membrane, and include a large beta subunit (page 175, paragraph 4, line 2).  These complexes control targeting of membrane and exocytosed material, both of which affect cell behavior, endocytosis, and exocytosis, which all further affect culture properties, as evidenced by the change in culture viscosity as a function of mutating vesicle cargo targeting proteins as taught by Ward (Ward, paragraphs 180 and 185).  Adaptins and clathrin mediate protein sorting in the Golgi complex (page 177, column 2, paragraph 4, line 1).  
Regarding claims 9 and 10, Gomez-Navarro teaches that clathrin and sfb3 are analogous.  COPII coatings include sfb3 (page 772, paragraph 2 line 1, 14), and COPII and clathrin both are vesicular coating frameworks for cargo transport vesicles (page 769, paragraph 2, line 10).  Gomez-Navarro teaches that one difference between the COPII (sfb3) family and clathrin family mechanisms is that COPII vesicles form in the absence of cargo, whereas clathrin vesicle formation is triggered by the presence of cargo (page 772, column 2, lines 2-6).  Gomez-Navarro states that COPII vesicle formation timing may be dependent on modulatory proteins not intrinsic to the vesicle coat.
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if one of ordinary skill in the art would have substituted one known element for another and the results of the substitution would have been predictable.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Ward with Boehm and Gomez-Navarro before the effective filing date of the instantly claimed invention, to arrive at the instantly claimed invention.  Ward teaches the mutation of vesicle cargo sorting proteins to reduce viscosity of culture medium of Trichoderma reesei.  Boehm teaches the relationship between beta adaptin and  clathrin.  Gomez-Navarro teaches the that the sfb3 targeted by Ward and clathrin are analogous, but clathrin vesicles do not rely on extra-vesicular modulatory proteins for vesicle formation.  One of ordinary skill in the art would have known that mutating vesicle coating genes changes the viscosity of culture solutions of Trichoderma reesei as taught by Ward.  One of ordinary skill in the art would have known to test one of the three families of vesicle coatings (COPI, COPII, clathrin) and due to the limited number of vesicle coatings to mutate, it would have been obvious to try clathrin to an ordinarily skilled artisan.  An ordinarily skilled artisan would have substituted beta-adaptin mutations for sfb3 mutations as both are known cargo transport vesicle coatings; clathrin vesicles do not have the extra-vesicular modulation found in COPII vesicles, and every adaptin comprises one large beta subunit, making this is the only adaptin component that is universal (page 175, paragraph 4, lines 1-4).  Therefore, an ordinarily skilled artisan would have been able to predict the effect of mutating these subunits, in finding the optimal mutation target, as the beta subunit is a consistent target in every adaptin and the adaptin-clathrin complex is not further manipulated by extra-vesicular proteins the way COPII vesicles are.

Response to Applicant’s Argument: 
Applicant's arguments filed April 28, 2022, have been fully considered but they are not persuasive.
The applicant argues that one skilled in the art would not reasonably expect that a mutation that deletes or reduces the function of the beta-adaptin large subunit would have the effect of decreasing viscosity of the culture medium without substantial growth inhibition.  (See Applicant’s Remarks, page 6, paragraph 2, lines 7-10.)
This argument is not persuasive.  The examiner notes that Ward teaches the cultivation of a mutant strain of Trichoderma reesei in culture with reduced viscosity by mutation of sfb3 for the production of cellulase protein, by way of mutating the genetic sequence of the sfb3 gene and thus altering the production and function of the vesicle binding protein encoded (paragraphs 180 and 185).  Boehm teaches that clathrin coats cargo vesicles during budding and formation (page 175, paragraph 1, line 6), and related proteins include a large beta subunit (page 175, paragraph 4, line 2).  These complexes control targeting of membrane and exocytosed material, both of which affect culture properties, as evidenced by the change in culture viscosity as a function of mutating vesicle cargo targeting proteins as taught by Ward (Ward, paragraphs 180 and 185).  Gomez-Navarro teaches that clathrin and sfb3 are analogous.  COPII coatings include sfb3 (page 772, paragraph 2 line 1, 14), and COPII and clathrin both are vesicular coating frameworks for cargo transport vesicles (page 769, paragraph 2, line 10).  One of ordinary skill in the art would have known that mutating vesicle coating genes changes the viscosity of culture solutions of Trichoderma reesei as taught by Ward.  One of ordinary skill in the art would have known to test one of the three families of vesicle coatings (COPI, COPII, clathrin) and due to the limited number of vesicle coatings to mutate, it would have been obvious to try clathrin to an ordinarily skilled artisan.  An ordinarily skilled artisan would have substituted beta-adaptin mutations for sfb3 mutations as both are known cargo transport vesicle coatings; clathrin vesicles do not have the extra-vesicular modulation found in COPII vesicles, and every adaptin comprises one large beta subunit, making this is the only adaptin component that is universal (page 175, paragraph 4, lines 1-4).

The applicant argues that the deletion or reduction of the function of the beta-adaptin large subunit in the filamentous fungi would be expected to have deleterious effects (Martzoukou, et al.).  (See Applicant’s Remarks, page 6, paragraph 2, lines 1-3.)  Thus, one skilled in the art would be discouraged from preparing a mutant strain of filamentous fungi of the genus Trichoderma that deletes or reduces the function of the beta-adaptin large subunit (Applicant’s Remarks, page 6, paragraph 2, lines 5-7).  Applicant argues that the proposed combination of Ward with Boehm and Gomez-Navarro does not rebut the teachings in the art that knockout of AP-1° expression significantly correlates with inhibited colony formation (Applicant’s Remarks, page 6, paragraph 3, lines 1-3).  This argument is not persuasive.  Examiner notes that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (see MPEP 2145(X)(D)(1)).  The applicant-provided reference of Martzoukou, et al. teaches that colony growth is inhibited as a function of a knockout of 3 AP-1 subunits (see lines 133, and 136-140).  This however does not state that no growth is possible, only that growth is “severely retarded” but that side branching is in fact increased.  Furthermore, the teachings of Ward show that an analogous knockout of vesicle targeting genes does result in an organism that exhibits growth, and in view of Boehm and Gomez-Navarro, that an ordinarily skilled artisan would reasonably expect that substituting the knockout of sfb3 with the large beta-adaptin subunit would be successful.  Therefore, as a teaching of inhibited colony formation does not preclude any colony development and in fact does present with increased branching, and this prior art does not directly teach away from the teachings of the combined art used in the rejection, the invention is still obvious in view of the combined prior art.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012027580Al to Ward (PTO-892), in view of Boehm ("Genetic analyses of adaptin function from yeast to mammals"; PTO-892) and Gomez-Navarro ("Protein sorting at the ER–Golgi interface"; PTO-892) as applied to claims 9 and 10 above, and further in view of Martinez ("Genome sequencing and analysis of the biomass-degrading fungus Trichoderma reesei (syn. Hypocrea jecorina)."; PTO-892), as evidenced by Uniprot G0RI78-HYPJQ (PTO-892) and the SCORE search results (PTO-892).  This rejection is maintained.
The combined teachings of Ward, Boehm, and Gomez-Navarro are set forth above.  They do not teach the specific sequences represented by SEQ ID NOs: 2-10.
Regarding claims 13 and 14, Martinez teaches SEQ ID NO: 2 as a known sequence contained by Trichoderma reesei (SCORE search results, page 9, last 10 lines; page 10, line 7 from bottom, Query Match 100%).  Martinez discloses sequencing features of the Trichoderma reesei genome including large volume of sequences and gap filling (page 554, column 1, 1st full paragraph, lines 4, 8; page 554, column 2, Table 1, 1st row).  Martinez also compared regions of the genome for protein domains to identify functional features (page 554, column 2, last paragraph).  The Uniprot entry associated with this reference and SCORE search result provide evidence that SEQ ID No.: 2 is present in the sequenced Trichoderma reesei species from Martinez (Uniprot, page 1, 4th cell from bottom, “Organism”; SCORE search results, page 249, last 10 lines; page 2510, line 7 from bottom , Query Match 100 %). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute the sequences taught by Martinez for the sequences in the method of Ward to arrive at the instantly claimed invention at the time of invention.  Ward teaches that Trichoderma reesei is one of the fungi that is mutated in the invention.  Martinez discloses that Trichoderma reesei genome includes SEQ ID NO: 2.  Therefore, it would have been obvious to substitute the Trichoderma reesei sequence in Martinez for the one taught by Ward because it is found in the Trichoderma reesei species and one would predict it would be successful because they are both species of Trichoderma reesei.

Response to Applicant’s Argument: 
Applicant's arguments filed April 28, 2022, have been fully considered but they are not persuasive.
The applicant argues that the applicant’s noted deficiencies of Ward in view of Boehm and Gomez-Navarro in turn mean further combination of those references fail to cure underlying deficiencies.  This argument is not persuasive for the same reasons as given above regarding the combination of Ward in view of Boehm and Gomez-Navarro.

Conclusion
No claims were allowed.
Claims 11 and 12 are free of the prior art.  While the teachings above show that claims 9 and 10 are considered obvious, the further limitation of the specific mutation being located at the glutamine residue found 300th from the N-terminal side of the amino acid in claim 11 and the mutation being a change to lysine in claim 12, are not found in prior art.  There is no previously available information that discloses the specific mutations of these claims at the time of invention.  The considered references of Betts ("Amino Acid Properties and Consequences of Substitutions"; PTO-892), Kirchhausen (“Adaptors for Clathrin-Mediated Traffic” ; PTO-892), and United Kingdom Research Institute MRC Laboratory of Molecular Biology (UKRI) (“Table 1: Clathrin and COP coats: subunit functions and domains”; PTO-892) teach that the glutamine to lysine mutation is not like-for-like, and that the region of the amino acid near the N-terminal side is associated with core complex stability, but there is no teaching or suggestion in the prior art as to why the glutamine residue found 300th from the N-terminal side would be specifically targeted for mutation to result in a lower viscosity culture solution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.M./Examiner, Art Unit 1657     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631